Order entered September 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01670-CV

    D&J REAL ESTATE SERVICES, INC. D/B/A RE/MAX PREMIER GROUP AND
                       STELLA BITNER, Appellants

                                               V.

                GREG L. PERKINS AND JESSICA J. PERKINS, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00559-2011

                                           ORDER
       We GRANT appellees/cross-appellants’ September 23, 2014 agreed motion for

extension of time to file their reply brief and ORDER the brief be filed no later than October 15,

2014. No further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE